Citation Nr: 1455247	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional, retroactive service-connected compensation reduced due to incarceration on a felony conviction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1975 and from February 1976 to November 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In a May 2010 written statement, the Veteran raised the issue of the propriety of the effective dates for the reduction of service-connected compensation due to incarceration on a felony conviction.  The Veteran did not perfect a timely appeal of the effective dates at the time of the initial reduction, and this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran was initially paid $2,162.60 for the period from September 5, 1998, through July 16, 2000, based on a reduction in service-connected compensation due to incarceration on a felony conviction.

2. The Veteran was correctly paid retroactive compensation in the amount of $16,683.80 for the period from September 5, 1998, through July 16, 2000, as the felony conviction was overturned on appeal.

CONCLUSION OF LAW

The criteria for additional, retroactive service-connected compensation reduced due to incarceration on a felony conviction have not been met.  38 U.S.C.A. §§ 5103, 5107, 5313 (West 2014); 38 C.F.R. § 3.665 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The August 2008 award letter notified the Veteran about the entitlement amount, the payment start and stop dates, and the bases for the decision.  In addition, the letter notified the Veteran of his appellate rights.  Furthermore, a January 2010 letter corrected a mistake on the August 2008 letter, and the Veteran's total award amount was again corrected in an April 2010 Supplemental Statement of the Case (SSOC) with an explanation of the amount.

In this case, the Veteran asserts that he is entitled to additional, retroactive compensation, which previously had been reduced due to his incarceration on a felony conviction.   

In a June 2007 decision, the Board found the criteria for restoration of a 70 percent disability rating for service-connected schizophrenia had been met as the Veteran's felony conviction was overturned on appeal.  In the September 2008 award letter, the RO effectuated the Board's grant and detailed the Veteran's monthly entitlement amount.  Specifically, the Veteran was to receive a total monthly amount of $1,043.00 for the period from September 5, 1998 through November 30, 1998, with $200.00 withheld per month.  From December 1, 1998 through November 30, 1999, the Veteran was to receive $1,055.00 per month, with $200.00 withheld per month, and from December 1, 1999, through July 16, 2000, he was to receive $1,119.00 per month, with $300.00 withheld per month.  Based on the reduced amount of service-connected compensation due to incarceration on a felony conviction, the Veteran had originally been paid $2,162.60 for the period on appeal.  As the total amount of benefits due based on the restored 70 percent disability rating for the period was $18,846.40, the Veteran was owed $16,683.80.  

The Board notes that in the original award letter, the RO erroneously indicated that the monthly entitlement amount, after the withholding, for the period from December 1, 1999, through July 16, 2000, was $918.00 per month, rather than the correct amount of $819.00.  However, this notice mistake was later corrected in the January 2010 letter.  In addition, the record indicates the Veteran was initially paid only $12,914.00 in retroactive compensation.  However, the April 2010 SSOC correctly awarded the Veteran an additional $3,769.80, and therefore, the Veteran was appropriately awarded $16,683.80 in retroactive service-connected compensation for the period from September 5, 1998, through July 16, 2000.  The Board notes that the Veteran's remaining assertions pertain to the effective dates for the reduction of service-connected compensation due to incarceration on a felony conviction and are not relevant to the issue on appeal.  As such, the Board finds additional, retroactive service-connected compensation is not warranted.  38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.


ORDER

Entitlement to additional, retroactive service-connected compensation is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


